In The
                              Court of Appeals
                     Seventh District of Texas at Amarillo
                             ________________________

                                  No. 07-12-0492-CR
                             ________________________


                          SOPHIA DELACRUZ, APPELLANT

                                           V.

                          THE STATE OF TEXAS, APPELLEE



                           On Appeal from the 364th District Court
                                  Lubbock County, Texas
          Trial Court No. 2012-433974, Honorable Bradley S. Underwood, Presiding


                                     April 18, 2013

                            ON MOTION TO DISMISS
                   Before CAMPBELL and HANCOCK and PIRTLE, JJ.

      Appellant, Sophia DeLaCruz, filed Notice of Appeal of a judgment convicting her

of the offense of assault on a public servant, and plea bargained sentence of ten years

confinement in the Institutional Division of the Texas Department of Criminal Justice.

Appellant’s counsel filed a Motion to Dismiss Appeal on April 8, 2013.
       Because the motion meets the requirements of Texas Rule of Appellate

Procedure 42.2(a), and this Court has not delivered its decision prior to receiving it, the

motion is hereby granted and the appeal is dismissed. Having dismissed the appeal at

appellant=s request, no motion for rehearing will be entertained and our mandate will

issue forthwith.


                                                        Mackey K. Hancock
                                                             Justice




Do not publish.




                                            2